Opinion of the court delivered by


Tompkins Judge.

Hughes administered in Warren county on the estate of Robert McKinney; he applied to the county court for leave to sell land belonging to the estate of the deceased, representing to said court, that the personal estate of the deceased was insufficient to pay the debts. Griswold made °k_ jections to the rule, which being sustained'by the court, the administrator appealed to the circuit court, where the ment of the county court was affirmed. From the bill of exceptions in the cause we learn, that Hughes the administrator petitioned for leave to selljand to satisfy certain demands against the estate of his intestate, which had been allowed and ordered to be paid by the circuit court of Franklin county. It no where appears on the record of the cause, , . now before this court, how the circuit court or Jf ranklm county obiained jurisdiction of any demands against the estate of Robert McKinney, which had been administered on, in Warren county. For this reason the judgment of tho circuit court of Warren county, affirming the judgment the county court of that county, is itseli affirmed, all the members of this court concurring.